Case 3:17-cV-OOlOl-RDI\/| Document 202 Filed 01/31/19 Page 1 of 1

IN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

CONSUMER F|NANC|AL
PROTECT|ON BUREAU,

P|aintiff,

. 3:17-CV-101
v. : (JUDGE MAR|AN|)

NAV|ENT CORPORAT|ON, et a|., '

Defendants.

ORDER

AND NOW, TH|S ?)i_g_£/DAY OF JANUARY, 2019, upon the Court’s receipt of
the joint letter submitted by the parties and non-party Seth Frotman consenting to the
referral of the discovery dispute regarding the deposition of |\/|r. Frotman to the Specia|
Master (Doc. 201), |T |S HEREBY ORDERED THAT the Frotman deposition discovery

dispute is REFERRED to the Specia| Master for a recommendation to this Court.

 

 

Ro ert Mari ni
U lted States District Judge

 

 

